Citation Nr: 1004081	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for visual impairment, 
to include vitreal syneresis and dry eyes.

3.  Entitlement to service connection for a stress-related 
disorder.

4.  Entitlement to an initial rating in excess of 60 percent 
prior to January 12, 2009 for Ehlers-Danlos syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 
1981 and from October 1981 to December 1998.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

A hearing was held in August 2005 before the undersigned 
Veterans Law Judge sitting at the RO; a transcript of that 
hearing is of record.  

In May 2006, the Board, in part, remanded the claims for 
service connection for left ear hearing loss, a neurological 
disorder, vision impairment, and for a stress-related 
disorder, as well as the claim for an initial rating in 
excess of 60 percent for Ehlers-Danlos syndrome.

As the record reveals diagnoses of vitreal syneresis and dry 
eyes, the Board has recharacterized the claim for service 
connection for visual impairment as listed on the title page.

In a July 2009 rating decision, the RO granted service 
connection for fibromyalgia and increased the rating for 
Ehlers-Danlos syndrome to 100 percent effective June 12, 
2009.  Thus, the claim for a neurological disorder is no 
longer before the Board, and the Board has recharacterized 
the initial rating claim as listed on the title page.

The issues of service connection for left ear hearing loss 
and vision impairment, to include dry eyes, and an initial 
rating in excess of 60 percent for Ehlers-Danlos syndrome 
prior to June 12, 2009 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's vitreal syneresis is the result of her 
Ehlers-Danlos syndrome.

2.  The Veteran's bipolar disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vitreal syneresis 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bipolar disorder are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determinations on the 
Veteran's claims for service connection for vitreal syneresis 
and bipolar disorder, no further discussion of VCAA 
compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must 
be: (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

Vitreal Syneresis

The Veteran's service treatment records show that she was 
seen for eye complaints and in May 1993 both morning 
conjunctivitis and blepharitis were diagnosed.  

A May 2009 VA eye examination report reflects a diagnosis of 
vitreal syneresis (floaters), bilateral.  The examiner opined 
that the vitreal syneresis is not related to service, noting 
that the condition is a normal phenomenon.  She added, 
however, that a disease that affects collagen, such as 
Ehlers-Danlos syndrome, may affect vitreal syneresis, so the 
condition may only be connected to service if that disease is 
found to be connected.  

As the record shows, the Veteran's Ehlers-Danlos syndrome has 
been found to be related to service.  Thus, in light of the 
examiner's opinion, the Board finds that the Veteran's 
vitreal syneresis is the result of her service-connected 
Ehlers-Danlos syndrome.  Accordingly, service connection for 
vitreal syneresis is warranted.

Bipolar Disorder

The Veteran's service treatment records reflect that she may 
have had a psychiatric disorder prior to service.  An August 
1981 Air Force enlistment report of medical history shows 
that she attempted suicide in 1974 after a problem with her 
boyfriend, was hospitalized for two days, and was followed in 
an outpatient psychiatric clinic for less than a year.  She 
was diagnosed with situational type adjustment reaction of 
adult life, resolved.  The enlistment report of medical 
examination reflects a normal clinical psychiatric 
evaluation.  Then, during a September 1983 hospitalization, 
she denied difficulties functioning since 1975 as well as 
throughout her military career and showed no evidence of a 
psychiatric disorder.

The service treatment records also show that the Veteran was 
seen on a number of occasions for stress and depression.  Of 
note, in November 1989, she complained of stress related to 
her job.  Mental status examination was within normal limits 
and the diagnosis was of job-related stress but no Axis I 
diagnosis.  In October 1995, after her husband told her that 
he wanted a divorce, she bought a gun with the intention of 
committing suicide, waited the required three days, and 
realized this was not the best option.  She also reported 
being tearful, having sleep disturbance, being unable to 
concentrate at work, and having a fluctuating appetite of 
extremes.  She was diagnosed with depression secondary to 
marital problems.  Later that month, it was indicated that 
her depression had improved and was controlled with 
medication.  In December 1995, she reported feeling as if the 
clouds were lifted one day but then feeling increased sadness 
the next.  She was diagnosed with adjustment disorder with 
depressed mood.  The last psychiatric treatment record in 
service was in March 1998, at which time it was indicated 
that there was no Axis I diagnosis.  

The postservice VA treatment records include numerous mental 
health clinic records showing ongoing treatment for 
depression and bipolar disorder between October 2003 and 
March 2005.  Of note, an August 2004 VA individual therapy 
note indicated that she had become actively suicidal during 
treatment and that the diagnosis was changed from major 
depression to bipolar disorder.

A May 2009 VA mental disorders examination report reflects a 
diagnosis of bipolar disorder.  The examiner noted that the 
Veteran has been highly symptomatic for many years and opined 
that it is at least as likely as not that the current 
psychiatric disorder had its onset during active service.  
She observed that the Veteran presents complex symptomatology 
and has received many different psychiatric diagnoses over 
the years.  She noted that the behaviors the Veteran 
described while on active duty-not sleeping, feeling on top 
of the world, racing thoughts, impulsive spending, and 
increased goal-directed activity-are suggestive of manic or 
hypomanic symptoms.  She acknowledged that the Veteran was 
unable to describe a clear onset/offset of symptoms but noted 
at least one major depressive episode that resulted in 
hospitalization for suicide and that the Veteran indicated 
having had symptoms of depression prior to service as a 
result of physical and psychological abuse by her mother and 
rape at age 18, with resulting attempted suicide prior to 
entering service.  The examiner concluded that the symptoms 
of the Veteran's current diagnosed bipolar disorder did not 
manifest until her military service.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that her current bipolar disorder had its onset 
in service.  Accordingly, service connection for bipolar 
disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Service connection for vitreal syneresis as secondary to 
Ehlers-Danlos syndrome is granted.

Service connection for bipolar disorder is granted.


REMAND

Initially, the Board notes that the July 2009 supplemental 
statement of the case (SSOC) was returned as undeliverable.  
The SSOC also did not address the issue of visual impairment.  
To ensure due process, the RO should determine her current 
address, to include by contacting her at the telephone 
numbers listed on June 2007 VA Form 21-4142, and resend the 
SSOC with adjudication of the eye claim.

Specific to the claim for service connection for visual 
impairment, to include dry eyes, the May 2009 VA eye 
examination report reflects a diagnosis of moderate dry eye, 
bilateral.  The examiner stated that there was a mixed 
mechanism behind the Veteran's condition, low tear secretion 
and increased evaporation.  She noted that the mild-to-
moderate meibomian dysfunction accounts for the increased 
evaporative component but the severity of the dry eye 
indicates another etiology limiting lacrimal gland 
secretions.  She opined that the moderate dry eye is not 
related to service because there is no record of dryness 
being reported or signs found, except when related to contact 
lens wear, which is known to cause ocular surface dryness 
during wear, and the signs and symptoms were mild.  She added 
that certain diseases like Ehlers-Danlos syndrome are known 
to decrease lacrimation.  She did not provide an opinion 
specific to the Veteran's case.  Given the above, the Board 
finds that a supplemental opinion is needed on whether the 
dry eye disability was caused or aggravated by the service-
connected Ehlers-Danlos syndrome.

Further, as the claim for service connection for visual 
impairment, to include dry eyes, now involves a secondary 
component, the RO should send the Veteran a corrective VCAA 
notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should determine the Veteran's 
current address, to include by contacting 
her at the telephone numbers on the June 
2007 VA Form 21-4142, and resend the July 
2009 SSOC with adjudication of the eye 
claim.

2.  The RO should send the Veteran and her 
representative a letter requesting that 
she provide sufficient information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the remaining claims.  The 
letter should also advise her of the 
information and evidence needed to 
substantiate her claims, including as 
secondary to a service-connected 
disability.

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the June 2009 VA 
eye examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of a 
supplemental opinion that addresses the 
nature and etiology of the Veteran's dry 
eye condition.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the dry eye condition was caused or 
aggravated beyond the natural progress of 
the disease (representing a permanent 
worsening of such disability) by the 
service-connected Ehlers-Danlos syndrome.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


